DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-08-30. Claims 1-5, 8-12, 15-18, 20, 22-27, 30-34 are pending; following the cancellation of claims 6-7, 13-14, 18-19, 21, 28-29; and the addition of new claims 31-34. Claims 1, 8, 15, 20 is/are independent.
The objections to the title and the abstract are withdrawn in view of Applicant’s amendments.
The objections to informalities in the claims are withdrawn in view of Applicant’s amendments.
The rejection(s) of claims under 35 U.S.C. § 112(d) are withdrawn in view of Applicant’s amendments and arguments.
The rejection(s) of claims on double patenting grounds are withdrawn in view of Applicant’s amendments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 30 depends from claim 20.  Claim 20 requires, inter alia, 

Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new ground(s) of rejection.
With respect to claim(s) 3, 10 (see page(s) 18 of Applicant’s Remarks), Applicant argues that the amended claims satisfy the written description requirement of 35 U.S.C. 112(a).  However, Applicant's amendment do not address the substance of the rejection.  Accordingly, the rejection is maintained.
With respect to claim(s) 1 (see page(s) 22 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20030229810 (hereinafter "Bango '810")) does not disclose “generating, based on the first set of data in the code domain format, a first set of images, the first set of images representing at least a portion of the first set of data in an image format”.  However, consistent with the broadest reasonable interpretation, the size of a set can be one.  Thus, claim 1 reads upon generating only one image.  Accordingly, Applicant's argument is unpersuasive.
With respect to claim(s) 1 (see page(s) 22 and 28 of Applicant’s Remarks), Applicant argues that the prior art of record (in particular, U.S. Publication 20030229810 (hereinafter 
Applicant’s arguments with respect to the remaining claim(s) is/are based on Applicant’s arguments with respect to claim(s) 1 and have been considered as detailed above.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s) 3, 10 is/are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 ¶ 1 (pre-AIA ) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In particular, the specification does not describe "generating image data corresponding to the 

Summary of Claim Rejections under 35 U.S.C. § 102 and § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Bango '810 in view of Ballapragada '741
Bango '810 in view of Ballapragada '741 in view of Kellum '439 
Bango '810 in view of Ballapragada '741 in view of Field '452 
Bango '810 in view of Ballapragada '741 in view of  Bauchot '984
Bango '810 in view of Ballapragada '741 in view of Field '452 in view of  Bauchot '984
1
[Wingdings font/0xFC]




2
[Wingdings font/0xFC]




3
[Wingdings font/0xFC]




4

[Wingdings font/0xFC]



5
[Wingdings font/0xFC]




8


[Wingdings font/0xFC]


9


[Wingdings font/0xFC]


10


[Wingdings font/0xFC]


11


[Wingdings font/0xFC]


12


[Wingdings font/0xFC]


15
[Wingdings font/0xFC]




16
[Wingdings font/0xFC]




17
[Wingdings font/0xFC]




20
[Wingdings font/0xFC]




22
[Wingdings font/0xFC]




23
[Wingdings font/0xFC]




24
[Wingdings font/0xFC]





[Wingdings font/0xFC]




26

[Wingdings font/0xFC]



27
[Wingdings font/0xFC]




30


[Wingdings font/0xFC]


31



[Wingdings font/0xFC]

32




[Wingdings font/0xFC]
33



[Wingdings font/0xFC]

34



[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s)  1-3, 5, 15-18, 20, 22-25, 27, is/are rejected under 35 U.S.C. § 103    as being unpatentable over U.S. Publication 20030229810 (hereinafter "Bango '810") in view of U.S. Publication 20120109741 to Ballapragada et al. (hereinafter "Ballapragada '741").  Bango '810 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).  Ballapragada '741 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from a browser operating on the user device, a request for a first web page associated with an Internet web site, the browser being capable of rendering the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to a website associated with the requested first web page and in response to the first request, a second request for the first web page, the first set of data being in a code domain format (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving, responsive to the second request, a first set of data associated with the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating, based on the first set of data in the code domain format, a first set of images, the first set of images representing at least a portion of the first set of data in an image format (staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not disclose transmitting, to the browser, in place of the first web page, the first set of images with correlation data configured to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the first web page in the code domain format and the first web page had been rendered from the code domain format by the browser
However, Bango '810 discloses transmitting, to the browser, in place of the first web page, the first set of images and correlating to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the first web page in the code domain format and the first web page had been rendered from the code domain format by the browser (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Further:
Ballapragada '741 discloses transmitting, to the browser, in place of the first web page, the first set of images with correlation data configured to enable a user to interact with 
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the communication protocols and HTML overlay of Ballapragada '741 to arrive at an apparatus, method, and product including:
transmitting, to the browser, in place of the first web page, the first set of images with correlation data configured to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the first web page in the code domain format and the first web page had been rendered from the code domain format by the browser
A person having ordinary skill in the art would have been motivated to combine them at least because the communication protocols and HTML overlay of Ballapragada '741 would provide a ready and robust implementation supporting the "full interaction" of the protected primary computer system with the isolated web page taught by Bango '810.  A person having ordinary skill in the art would have been further motivated to combine them at least because Ballapragada '741 teaches [Ballapragada '741 ¶ 0029, 0063-0068, 0053-0054] modifying a method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039] such as the image used in Bango '810 to arrive at the claimed invention; because doing so constitutes use of a known technique (interacting with image via HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068, 0053-0054]) to improve similar devices and/or methods (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) in the same way; because doing so constitutes applying a known technique  (interacting with image via HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068, 0053-0054]) to known devices and/or methods  
Per claim 2 (dependent on claim 1):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses receiving, from the browser, a command for interacting with the first web page ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses forwarding the command to the web site for execution (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving, in response to the forwarded command, a second set of data associated with a second web page, the second set of data being in the code domain format (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating, based on the second set of data, a second set of images, the second set of images representing at least a portion of the second set of data in the image format (staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not disclose transmitting, to the browser, in place of the second web page, the second set of images with correlation data configured to enable a user to interact with the second set of images on the user device in a manner that is substantially the same as though the user device had received the second web page in 
However, Bango '810 discloses transmitting, to the browser, in place of the second web page, the second set of images and correlating to enable a user to interact with the second set of images on the user device in a manner that is substantially the same as though the user device had received the second web page in the code domain format and the second web page had been rendered from the code domain format by the program operating on the user device (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Further:
Ballapragada '741 discloses transmitting, to the browser, in place of the second web page, the second set of images with correlation data configured to enable a user to interact with the second set of images on the user device in a manner that is substantially the same as though the user device had received the second web page in the code domain format and the second web page had been rendered from the code domain format by the program operating on the user device (browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068]; framed image web page sent via HTML, HTTP, and IP to user browser [Ballapragada '741 ¶ 0053-0054])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the communication protocols and HTML overlay of Ballapragada '741 to arrive at an apparatus, method, and product including:
transmitting, to the browser, in place of the second web page, the second set of images with correlation data configured to enable a user to interact with the second set of images on the user device in a manner that is substantially the same as though the user device had received the second web page in the code domain format and the second web page had been rendered from the code domain format by the program operating on the user device
Per claim 3 (dependent on claim 1):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses receiving, from the browser, a user input to the first web page (passes user inputs on primary computer to staging computer [Bango '810 ¶ 0017])
Bango '810 discloses forwarding, to the web site, the user input (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating image data corresponding to the user input ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to the browser, the image data corresponding to the user input (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Per claim 5 (dependent on claim 1):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 discloses generating graphical image data corresponding to a rendering of the first web page comprises rendering the first web page in an image format (staging computer outputs video [Bango '810 ¶ 0028)
Per claim 15 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from the user device, a request for an executable component, the user device being capable of executing the executable component (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to a website associated with the executable component and in response to the first request, a second request for the executable component (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; sanitizes "any data that can be viewed on a screen" [Bango '810 ¶ 0026]; sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029])
Bango '810 discloses receiving, responsive to the second request, a first set of data associated with the executable component, the first set of data being in a code domain format (permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; sanitizes "any data that can be viewed on a screen" [Bango '810 ¶ 0026]; sanitizes entire 
Bango '810 discloses rendering the first set of data to generate a first set of images, the first set of images representing at least a portion of the first set of data in an image format  (permits full interaction with "an application program file attachment that may contain a virus" by executing it on the staging computer [Bango '810 ¶ 0031, 0033]; sanitizes "any data that can be viewed on a screen" [Bango '810 ¶ 0026]; sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029])
Bango '810 does not disclose transmitting, to the user device, in place of the executable component, the first set of images with correlation data configured to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the executable component in the code domain format and the executable component had been rendered from the code domain format by the browser
However, Bango '810 discloses transmitting, to the user device, in place of the executable component, the first set of images and correlating to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the executable component in the code domain format and the executable component had been rendered from the code domain format by the browser (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Further:
Ballapragada '741 discloses transmitting, to the user device, in place of the executable component, the first set of images with correlation data configured to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the executable component in the code domain format and the executable component had been rendered from the code domain format by the browser (browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068]; framed image web page sent via HTML, HTTP, and IP to user browser [Ballapragada '741 ¶ 0053-0054])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the 
transmitting, to the user device, in place of the executable component, the first set of images with correlation data configured to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the executable component in the code domain format and the executable component had been rendered from the code domain format by the browser
Per claim 16 (dependent on claim 15):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Bango '810 discloses receiving, from the user device, a request for an executable component, comprises receiving the request over a first interface (mouse and keyboard interface for user interaction [Bango '810 ¶ 0039, 0012];
Bango '810 discloses transmitting, to the user device, the first set of images comprises transmitting the first set of images over a second interface, separate from the first interface (opto-coupler image source and image sensor sends data to primary computer [Bango '810 ¶ 0012, 0010, 0017])
Per claim 17 (dependent on claim 15):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
Bango '810 discloses rendering the executable component to generate first set of images comprises rendering the executable component in an image format (staging computer outputs video [Bango '810 ¶ 0028)
Per claim 20 (independent):
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 22 (dependent on claim 20):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
Bango '810 does not disclose the correlation data comprises an HTML image map correlating the first set of images to the first web page
Further:
Ballapragada '741 discloses the correlation data comprises an HTML image map correlating the first set of images to the first web page (browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068]; framed image web page sent via HTML, HTTP, and IP to user browser [Ballapragada '741 ¶ 0053-0054])

the correlation data comprises an HTML image map correlating the first set of images to the first web page
Per claim 23 (dependent on claim 22):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 22 above, incorporated herein by reference
Bango '810 does not disclose the HTML image map is wrapped in a frame compatible with the browser operating on the user device
Further:
Ballapragada '741 discloses the HTML image map is wrapped in a frame compatible with the browser operating on the user device (browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068]; framed image web page sent via HTML, HTTP, and IP to user browser [Ballapragada '741 ¶ 0053-0054])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the communication protocols and HTML overlay of Ballapragada '741 to arrive at an apparatus, method, and product including:
the HTML image map is wrapped in a frame compatible with the browser operating on the user device
Per claim 24 (dependent on claim 20):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 25 (dependent on claim 20):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 27 (dependent on claim 20):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 4, 26 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Bango '810 in view of U.S. Publication 20020040439 to Kellum (hereinafter "Kellum '439").  Kellum '439 is prior art to the claims under 35 U.S.C. § 102(a)(2).
Per claim 4 (dependent on claim 1):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810  does not disclose receiving, from the browser, a request for a first web page associated with an Internet web site, comprises receiving the request over a first interface
However, Bango '810 discloses receiving, a request for a first web page associated with an Internet web site, comprises receiving the request over a first interface ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 discloses transmitting, to the browser, the first set of images comprises transmitting the first set of images over a second interface, separate from the first interface (opto-coupler image source and image sensor sends data to primary computer [Bango '810 ¶ 0012, 0010, 0017])
Further:
Kellum '439 discloses receiving, from the browser, a request for a first web page associated with an Internet web site, comprises receiving the request over a first interface (protected host communicates to inter-domain device over separate socket 17/27 [Kellum '439 ¶ 0041-0042, 0049])

receiving, from the browser, a request for a first web page associated with an Internet web site, comprises receiving the request over a first interface
A person having ordinary skill in the art would have been motivated to combine them at least because the outgoing browser request of Kellum '439 would provide support for the "full interaction" of the protected primary computer system with the isolated web page taught by Bango '810.  A person having ordinary skill in the art would have been further motivated to combine them at least because Kellum '439 teaches [Kellum '439 ¶ 0041-0042, 0049] modifying a method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039] such as the image used in Bango '810 to arrive at the claimed invention; because doing so constitutes use of a known technique (outgoing browser request [Kellum '439 ¶ 0041-0042, 0049]) to improve similar devices and/or methods (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) in the same way; because doing so constitutes applying a known technique  (outgoing browser request [Kellum '439 ¶ 0041-0042, 0049]) to known devices and/or methods  (method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (web page 
Per claim 26 (dependent on claim 20):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 8-12, 30 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Bango '810 in view of Ballapragada '741 in view of U.S. Publication 20060230452 to Field (hereinafter "Field '452").  Field '452 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 8 (independent):
Bango '810 discloses a method, performed by an intermediate device, for prevention of malware infection of a user device, the method (isolates primary computer from malicious code in web page by using staging computer to render web page and sending optical capture thereof to primary computer [Bango '810 ¶ 0009-0011; Fig. 4])
Bango '810 discloses receiving, from a browser operating on the user device, a first request for a first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033]; supports "full interaction with web surfing" [Bango '810 ¶ 0017, 0039]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not disclose comparing the web site against a safe list and if the web site is on the safe list
Bango '810 discloses requesting the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses transmitting the first web page to the browser (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 does not disclose if the web site is not on the safe list
Bango '810 discloses transmitting, to a website associated with the requested first web page and in response to the first request, a second request for the first web page (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses receiving, responsive to the second request, a first set of data associated with the first web page, the first set of data being in a code domain format (staging computer acts as web-surfing proxy for primary computer [Bango '810 ¶ 0017, 0033])
Bango '810 discloses generating, based on the first set of data in the code domain format, a first set of images, the first set of images representing at least a portion of the first set of data in an image format ("primary CPU permits full interaction with web surfing" [Bango '810 ¶ 0039]; staging computer renders page as visual image [Bango '810 ¶ 0028-0029]; staging computer sanitizes entire user-requested web pages [Bango '810 ¶ 0012, 0021])
Bango '810 does not disclose transmitting, to the browser, the first set of images with correlation data configured to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the first web page in the code domain format and the first web page had been rendered from the code domain format by the browser
However, Bango '810 discloses transmitting, to the browser, the first set of images and correlating to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the first web page in the code domain format and the first web page had been rendered from the code domain format by the browser  (image sensor sends binary format image to primary computer [Bango '810 ¶ 0012, 0010, 0017]; converts capture to PICT [Bango '810 ¶ 0015], bitmap [Bango '810 ¶ 0014], pdf [Bango '810 0015-0016], jpeg, etc. [Bango '810 ¶ 0019]; alternatively, staging computer sends 'captured screenshots' of rendered content to primary computer without using image sensor [Bango '810 ¶ 0015])
Further:
Ballapragada '741 discloses transmitting, to the browser, the first set of images with correlation data configured to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the first web page in the code domain format and the first web page had been rendered from the code domain format by the browser  (browser interacts with image in HTML frame using controls defined in HTML overlay [Ballapragada '741 ¶ 0029, 0063-0068]; framed image web page sent via HTML, HTTP, and IP to user browser [Ballapragada '741 ¶ 0053-0054])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the 
transmitting, to the browser, the first set of images with correlation data configured to enable a user to interact with the first set of images on the user device in a manner that is substantially the same as though the user device had received the first web page in the code domain format and the first web page had been rendered from the code domain format by the browser
Further:
Field '452 discloses comparing the web site against a safe list and if the web site is on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the whitelist policy of Field '452  to arrive at an apparatus, method, and product including:
comparing the web site against a safe list and if the web site is on the safe list
if the web site is not on the safe list
A person having ordinary skill in the art would have been motivated to combine them at least because the whitelist policy of Field '452 would prevent unnecessary work, conversions, and loss of functionality.  A person having ordinary skill in the art would have been further motivated to combine them at least because Field '452  teaches [Field '452 ¶ 0035, 0057] modifying a method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039] such as the image used in Bango '810 to arrive at the claimed invention; because doing so constitutes use of a known technique (whitelist policy [Field '452 ¶ 0035, 0057]) to improve similar devices and/or methods (method of interacting with an image [Bango '810 ¶ 0010, 
Per claim 9 (dependent on claim 8):
Bango '810 in view of Ballapragada '741 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted  external resources [Field '452 ¶ 0035, 0057])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
For the reasons detailed above with respect to claim 8, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the whitelist policy of Field '452  to arrive at an apparatus, method, and product including:
if the web site is not on the safe list
Per claim 10 (dependent on claim 8):
Bango '810 in view of Ballapragada '741 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
Field '452 discloses if the web site is not on the safe list (security policies are not applied to whitelisted external resources [Field '452 ¶ 0035, 0057])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
For the reasons detailed above with respect to claim 8, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the whitelist policy of Field '452  to arrive at an apparatus, method, and product including:
if the web site is not on the safe list
Per claim 11 (dependent on claim 8):
Bango '810 in view of Ballapragada '741 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Bango '810 in view of Ballapragada '741 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 30 (dependent on claim 20):
Bango '810 in view of Ballapragada '741 in view of Field '452 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 8 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 31, 33, 34 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Bango '810 in view of Ballapragada '741 in view of U.S. Publication 20090292984 to Bauchot et al. (hereinafter "Bauchot '984").  Bauchot '984 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 31 (dependent on claim 1):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Bango '810 does not disclose the first set of images comprises at least a first image correlated with a first hyperlink on the first web page and a second image being correlated with a second hyperlink on the first web page
Further:
Bauchot '984 discloses the first set of images comprises at least a first image correlated with a first hyperlink on the first web page and a second image being correlated with a second hyperlink on the first web page (renders HMTL page into multiple sub-images [Bauchot '984 ¶ 0060-0066]; user can interact with any of the sub-images [Bauchot '984 ¶ 0075, 0088])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Bango '810 with the multiple sub-images of Bauchot '984  to arrive at an apparatus, method, and product including:
the first set of images comprises at least a first image correlated with a first hyperlink on the first web page and a second image being correlated with a second hyperlink on the first web page
A person having ordinary skill in the art would have been motivated to combine them at least because the multiple sub-images of Bauchot '984 would permit greater organization of the page's content and reuse of recurring elements without re-rendering the associated sub-image.  A person having ordinary skill in the art would have been further motivated to combine them at least because Bauchot '984  teaches [Bauchot '984 ¶ 0060-0066, 0075, 0088] modifying a method of interacting with an image [Bango '810 ¶ 0010, 0012, 0017, 0035, 0039] such as the image used in Bango '810 to arrive at the claimed invention; because doing so constitutes use of a known technique (multiple sub-images [Bauchot '984 ¶ 0060-0066, 0075, 0088]) to improve similar devices and/or methods (method of interacting with an image [Bango '810 
Per claim 33 (dependent on claim 15):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 31 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 34 (dependent on claim 20):
Bango '810 in view of Ballapragada '741 discloses the elements detailed in the rejection of claim 20 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 31 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Claim(s) 32 is/are rejected under 35 U.S.C. § 103    as being unpatentable over Bango '810 in view of Ballapragada '741 in view of Field '452 in view of  Bauchot '984.
Per claim 32 (dependent on claim 8):
Bango '810 in view of Ballapragada '741 in view of Field '452 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 31 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494